Citation Nr: 1455630	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  09-38 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder and social anxiety.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active duty service from October 1995 to February 1999.

This matter came to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a June 2011 Board video conference hearing.  A transcript is of record.  

In January 2013 the Board reopened and denied the claim of entitlement to service connection for acquired psychiatric disability, to include PTSD, major depressive disorder and social anxiety.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court granted a September 2013 Joint Motion for Remand (JMR), which vacated the January 2013 Board decision.  Thereafter, in May 2014, the Board remanded the claim for additional development.


FINDING OF FACT

Acquired psychiatric disability was not manifested during the Veteran's active duty service nor is acquired psychiatric disability otherwise related to such service.


CONCLUSION OF LAW

Acquired psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in June 2009.  The RO provided the appellant with additional notice in August 2011, subsequent to the initial adjudication.  The claim was subsequently readjudicated in a February 2012 supplemental statement of the case, following the provision of notice in August 2011.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service, VA and private treatment records; informed the Veteran in December 2011 that the SSA reported his records destroyed; assisted the Veteran in obtaining evidence; afforded the Veteran a VA examination in February 2011; obtained a VA medical opinion in June 2014; and afforded the Veteran the opportunity to give testimony at a Board videoconference hearing in June 2011.

The Veteran's representative argues that the June 2014 medical opinion is not adequate as it references the Diagnostic and Statistical Manual of Mental Disorders (DSM) Fourth Edition.  The Veteran's representative cites to a non-precedential United States Court of Appeals for Veterans Claims (Court) remand, based upon a JMR, that was remanded for the purposes of having that Veteran's claim of PTSD be evaluated under the new DSM-5 criteria.  

However, an interim final rule states that effective August 4, 2014, VA is amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-5).  The rulemaking also updates the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amends 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093-45,099 (August 4, 2014).

As the Veteran's claim was pending before the Board prior to August 2014, the Board finds the medical opinion to be adequate.

Pursuant to the Board's May 2014 remand, additional treatment records, service personnel records, and a VA medical opinion were obtained and associated with the claims file.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his agent have not contended otherwise.  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

If a stressor claimed by a [V]eteran is related to the [V]eteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the [V]eteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the [V]eteran's service, the [V]eteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a [V]eteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the [V]eteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the [V]eteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304 (f)(3).

Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In each case where service connection is sought for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Service treatment records are silent for any complaints, treatments or diagnosis of acquired psychiatric disability.  On separation examination in November 1998, clinical evaluation of the Veteran's psychiatric status was normal.  There were no indications of PTSD, major depressive disorder or social anxiety.  In his contemporaneous medical history, the Veteran checked the appropriate boxes to deny a past/current history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.   

A service treatment record reveals treatment in Kuwait.  A pay stub dated in November 1997 indicates that the Veteran's 1997 taxable wages have been recomputed due to combat zone tax exclusion.  Another pay stub indicates that the Veteran was paid HFP.

A June 2001 treatment record from Dr. J.P. shows progressive symptomatology over approximately a year with decreased energy, progressive mood swings and symptoms of anxiety.  The Veteran reported that during his six month assignment to the Kuwaiti Desert he started having some hallucinations.  After interviewing and examining the Veteran, Dr. J.P. diagnosed anxiety disorder with depression and infrequent associated psychosis, possible schizotypal.

Post service treatment records from the VA show anxiety/depression.  In September 2001, it was noted that he was seen previously, but was uncomfortable sharing his problems.  He requested a psychiatric consultation. 

An October 2001 private treatment record from Lewis-Gale Clinic Department of Psychological Medicine shows complaints of being "asleep all the time".  After being interviewed and examined, Dr. D.H. diagnosed possible major depression, single episode.  He stated that the Veteran seems to have suggestive symptoms for psychotic episodes while in the army, as well as lack of motivation and a detached feeling at the time of the examination.  He stated that they needed to look for early signs of chronic mental illness.  At the time of the appointment, Dr. D.H. suspected that the Veteran may be just experiencing possible major depression that would be treated aggressively.

A December 2001 VA treatment record shows that a year prior to the appointment, the Veteran started feeling very irritable, angry and agitated.  He found himself sleeping excessively.  He reported two to three periods of "day dream/visual hallucination" like when he was in Kuwait in 1995 in the desert.  He was given a diagnosis of possible major depression, single episode. 

A May 2003 private treatment record from Blue Ridge Behavioral Healthcare shows PTSD, major depressive disorder and alcohol abuse.  It was noted that the Veteran reported many symptoms originating since military service and reported carrying unexploded mortar rounds while stationed in Kuwait.  Since that time, he reported feeling recurrent distressing recollection for the event, feeling as if the event was re-occurring, avoiding thoughts and feelings associated with the event, diminished participation in normal events, restricted range of affect, disturbed sleep, irritability and outbursts, and problems concentrating.  He also reported a history of heavy drinking while serving in the military but significant reduction since service.  He reported drinking to relieve stress and as a coping mechanism, despite medical advice to the contrary while taking medications.

The Veteran was afforded a VA examination in February 2011.  After interviewing and examining the Veteran, and after reviewing the claims file, the VA examiner found that the DSM-IV stressor criteria for PTSD was not met and noted that the Veteran was stationed in Kuwait in 1997 (years after the war) and denied any traumatic experience or combat-related traumas.  He complained of nightmares that were sometimes military related; however, they also mixed with the present time at times and he was not actually dreaming of any actual trauma, as he did on experience any in the military.  The Veteran did not have upsetting intrusive memories of traumas.  There were no severely upsetting cues, triggers or reminders as there was no trauma to be reminded of.  He reported irritability, frustration and anger.  The VA examiner noted that a lot of the frustration pertains to the difficulties experienced with social anxiety.  Sleep and concentration were adequate.  The Veteran denied hyperstartle response and hypervigilance.  The VA examiner diagnosed alcohol dependence and social phobia (social anxiety disorder).  The VA examiner noted the Veteran's significant alcohol problem and social phobia, and did not find indications that they presented during service.  The VA examiner related the anxiety disorder to fear of embarrassment, judgment or negative evaluation from others, which created avoidance of a lot of public situations and panic symptoms.  

At the June 2011 Board videoconference hearing, the Veteran asserted that the VA examination is inadequate VA examiner failed to take account his reluctance to "open up".  However the Board notes the VA examiner did make the following notation: "Initially there seemed to be some underlying irritability, though he opened up more and became more friendly as the exam wore on."    

The Veteran denied significant depression, saying that he usually felt content, though does express feelings of frustration regarding his social anxiety symptoms.  Impulse control was adequate as he denied any severe anger outbursts.  Sleep was good and he reported getting eight hours of sleep. 

An addendum to the February 2011 medical examination was obtained in June 2014.  The examiner noted that the Veteran's claims file was again reviewed for an opinion.  The Veteran was diagnosed with alcohol dependence and social phobia (social anxiety disorder) in the February 2011 examination.  In that examination the examiner reported that there was no indication that the condition was present during his time in the military.  A January 2013 appeals document in the claims file was reported to indicate that the Veteran's service treatment records did not show any evidence of any mental health treatment, complaints or diagnosis, and also noted that military discharge physical forms (including those self report forms filled out by the Veteran himself) also indicated no mental health problems or complaints.  The examiner noted that it seemed that the Veteran's first documented mental health service were for depression in the fall of 2001, about two years after military discharge.  The examiner reported that since the February 2011 examination the Veteran had an inpatient psychiatric admission at VA for a few days.  The diagnoses involved addiction and substance-induced mood disorder.  He was intoxicated at the time as well.  The examiner stated that it was of interest that he was expressing frustration that his service connected claim was not going through and at the time he was claiming combat experiences.  The examiner quoted:

The patient reported that he was in the combat zone, witnessed several deaths and bombs and gets those flashbacks and had nightmares quite often.  No triggers were identified, but the patient reported that when he was stressed out, particularly financial issues, the patient would get aggravated.

The examiner stated that the Veteran was intoxicated and that such claims were likely false given his denial of significant traumas in the February 2011 examination and the fact that he was not even in the military during Gulf War combat operations in Kuwait/Iraq.  Following the inpatient treatment the Veteran reported that he was not interested in CTS services.  He was noted to be doing very well in January 2012.  He cancelled his April 2012 psychiatric appointment and was no show in July and September 2012.  He was contacted and reported that he was doing fine and did not want to follow with the mental health clinic.  He had no other mental health treatment until February 2014 when he was seen by social work related to positive primary care screening for alcohol.  He was noted, at that time, also to feel stress about a job layoff and his girlfriend leaving him.  

The examiner noted that there was not much mentioned in treatment notes since the prior examination regarding his claimed issue of significant social anxiety.  The examiner reported that since the prior examination the Veteran's VA primary care screening (February 2013) for PTSD had been entirely negative.  He was also entirely negative for depression on the February 2013 and February 2014 screenings.  

The examiner noted that the Veteran primary problem appeared to be alcohol dependence, which can cause a variety of problems in a person's life, leading to stress and low moods.  The examiner rendered the opinion that it is less likely than not that the Veteran's mental health problems are related to, incurred in, or aggravated by military service.  

The Board notes that the Veteran's stressor (carrying unexploded mortar rounds) as reflected in the May 2003 Blue Ridge Health Care treatment record has not been verified.  In March 2010, he submitted documents showing that his 1997 taxable wages had been recomputed due to combat zone exclusion, leave and earnings statements showing hostile fire pay, letters showing an APO address and photographs in service.  He asserted that this is evidence that he had been stationed in a hostile area.

The Board acknowledges that the parties to the JMR stated:

On remand, the Board must consider any newly obtained evidence and ascertain whether Appellant served in combat in light of the provisions of 38 C.F.R. § 3.304(f) and in light of the Defense Finance and Accounting Service (DFAS) provisions regarding the payment of Hostile Fire Pay (HFP), as reflected in Appellant's pay records.

The parties to the JMR cite Defense Finance and Accounting Service, Hostile Fire/Imminent Danger Pay (http://www.dfas.mil/militarymembers/payentitlements/
specialpay/hfp_idp.html).  

The website cited by the parties to the JMR reports that HFP is paid when certified by appropriate commanders to military members subject to: subjected to hostile fire or explosion or a hostile mine, on duty in an area in close proximity to a hostile fire incident and the member is in danger of being exposed to the same dangers actually experienced by other Service members subjected to hostile fire or explosion of hostile mines, and kill, injured, or wounded by hostile fire, explosion of a hostile mine, or any other hostile action.  Members are eligible for Imminent Danger Pay (IDP) when serving on official duty within a designated IDP area.  

However, although the Veteran may have been stationed in an area designated as hostile, the Board observes that there is no evidence in the record that the Veteran served in combat or was under hostile fire.  Service personnel records fail to indicate combat or combat-related activities.  The VA examiner noted that the Veteran was stationed in Kuwait in 1997 (years after the war) and denied any traumatic experience or combat-related traumas.  Therefore, under the circumstances it would be unreasonable to believe that there was fear of hostile military or terrorist activity.  Thus, 38 C.F.R. § 3.304(f) is not for application.

The Board acknowledges the Veteran's report in December 2001 of hallucinations in service, and the notation in a May 2003 treatment record from Blue Ridge Behavioral Healthcare that the Veteran had symptoms since service.  However, it appears to the Board that this is the examiner simply recording history provided by the Veteran.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Also, while the Veteran is competent to report symptoms, he is not competent to render a medical diagnosis and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board also acknowledges Dr. D.H.'s October 2001 opinion, which appears to be based on history provided by the Veteran.  However, the Board finds that the reports of continuity of symptomatology since service not credible as the Veteran did not indicate any psychiatric symptoms upon report of medical history at separation.  The Veteran's current assertions are inconsistent with what he reported, or denied, at the time of separation.  Thus, the Board finds that the VA examination is more probative than Dr. D.H.'s opinion (which is based on history provided by the Veteran that the Board does not find credible).

The Veteran asserts that he is being denied because of substance abuse.  However, as seen above, there were no indications of acquired psychiatric disorder in service, and the Veteran (who is competent to report such symptoms) denied symptoms upon exiting service.  Additionally, the Veteran has not reported any verifiable stressors and, according to the most credible medical evidence, does not have PTSD that meets the DSM-IV criteria.  

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.



ORDER

Service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder and social anxiety, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


